UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-2706



DONNA PUGH,

                                              Plaintiff - Appellant,

          versus


AIG LIFE INSURANCE COMPANY; AMERICAN INTERNA-
TIONAL LIFE INSURANCE COMPANY OF NEW YORK;
AMERICAN HOME ASSURANCE COMPANY; NATIONAL FIRE
INSURANCE COMPANY OF PITTSBURGH, PENNSYLVANIA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. James A. Beaty, Jr.,
District Judge. (CA-96-135-6)


Submitted:    April 30, 1999                  Decided:   May 26, 1999


Before ERVIN, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donna Pugh, Appellant Pro Se. Joseph W. Moss, Matthew L. Mason,
MOSS & MASON, Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Donna Pugh sued the AIG Life Insurance Company (AIG) seeking

benefits under her employer’s Permanent Total Disability insurance

benefits plan, which is governed by the Employee Retirement Income

Security Act of 1974, as amended.           Pugh appeals from the orders

denying her motion for a jury trial, granting summary judgment to

AIG, and dismissing her action.           We have reviewed the record and

the   district   court’s   opinions   and     find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court. See

Pugh v. AIG Life Ins. Co., No. CA-96-135-6 (M.D.N.C. Sept. 11,

1998; Oct. 13 & 16, 1998).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                                   AFFIRMED




                                      2